Title: From George Washington to William Thornton, 16 June 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon 16th June 1799

Your favor of the 5th instant came duly to hand.
Mr Blagdens last call for $1000 is, I must acknowledge, sooner than I had contemplated; but I will make arrangements with the Bank of Alexandria to meet it by the first of next month. If his progress in the buildings, & faithful execution of the work, keep pace with his demands (and this is all I require) he shall have no cause to complain of my payments.
It would seem by a letter I have lately received from a Gentleman in Baltimore, to which place the Glass from Boston had (in the first instance) been sent, that a wrong box from the former, had been sent to Alexan[dri]a; and that the right one would follow by the first conveyance; requesting a return of the mistaken one. If it should have got into Mr Blagdens hands—pray request him to forwd it to Colo. Gilpin—Yrs Obediently

Go: Washington

